DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the reply filed 05 February 2021.
Claims 1-11 are pending and have been presented for examination.

Response to Arguments
Applicant's arguments filed 05 February 2021 have been fully considered but they are not persuasive.

Applicant argues (see page 8):
…as for example in the amended independent claim 1. In the Office Action, the Examiner's rejection modifies the teachings of Dambal regarding expanding a RAID volume using additional storage drives based on the teachings of Sinha regarding using an event monitoring interface (e.g. 120 Event API in Fig. 2 of Sinha) to register events that are to result in notifications. However, the 120 Event API 55 shown in Fig. 2 and described in lines 31-44 of column 5 of Sinha, sits above a RAID monitor service 51, which sits above the operating system of the Sinha system. Neither the 120 Event API 55 nor the RAID monitor service 51 of Sinha teaches or suggests the presently claimed control path, which operates to both i) create a second group of RAID extents and logical units in response to an expansion instruction, and ii) generate a notification indicating failure of a RAID expansion as reported by the RAID without triggering a shuffling operation that evenly distributes RAID extents, thereby avoiding the need for a costly shrink operation in the event of such a failure. Modification of Dambal by the teachings of 
The Examiner respectfully disagrees.  The claims do not provide any limitation on what a control path is meant to encompass.  The Examiner will interpret this newly added limitation as broadly encompassing any elements that are responsible for the configuration and control of the RAID system.  Turning to DAMBAL, the dynamic capacity expansion is performed by a dynamic capacity expansion module, which can be incorporated into a storage controller (see [0045]).  The storage controller interfaces with the RAID span and includes control logic (see [0039]).  Therefore, the dynamic capacity expansion module is considered a control path in the system disclosed by DAMBAL.  DAMBAL further discloses that the dynamic capacity expansion module already contains the ability to send notifications to a host system (see [0060]).  Here, the only notification discussed is a successful expansion, thereby allowing the shuffle operation to execute.  SINHA is introduced to disclose a failure notification with respect to a RAID expansion.  The resulting combination would lead one of ordinary skill in the art to modify the dynamic capacity expansion module to also send a failure notification, in addition to the success notification that module is already configured for.  Since this module is within the control path, as discussed above, the control path would then generate the failure notification as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAMBAL (U.S. Patent Application Publication #2017/0220282) in view of SINHA (U.S. Patent #7,000,237).

1. DAMBAL discloses A method of managing a redundant array of independent disks (RAID) (see [0037]: RAID span 206), comprising: receiving an instruction to expand the RAID (see [0043]: invoking dynamic capacity expansion), the RAID being formed by a first group of storage devices and comprising a first group of RAID extents (see [0037]: RAID span includes two or more drives; see [0056]-[0057]: RAID array comprises storage from physical storage devices, this would be the extents); creating, by a control path in response to receipt of the instruction to expand the RAID (see [0043]: dynamic capacity expansion is invoked with an instruction; [0044]: capacity expansion is performed by a dynamic capacity module that can be part of a storage controller; [0039]: storage controller contains control logic and is considered as within the control path), a second group of RAID extents on a second group of storage devices and logical units on the second group of RAID extents (see [0049]: additional drives can be added to expand the RAID array; see [0057]: the storage on these additional drives would be the extents); and in response to receiving, from the RAID by the control path (see [0059]: RAID information is sent to the dynamic capacity expansion module, therefore the control path is receiving this information), an indication for a failure of the creation of the second group of RAID extents or the logical units (see [0049]: capacity expansion module determines that no capacity expansion is possible), generating, by the control path, a notification for indicating a failure of the expansion of the RAID (see SINHA below) without the control path triggering a shuffling operation, the shuffling operation causing storage extents in the first and second groups of RAID extents to be evenly distributed in the first and second groups of storage devices (see [0060]: a shuffle operation does take place via file system expansion using the file system API, however, this expansion is not triggered until there is a successful allocation of additional capacity to the RAID array, therefore if the system is unable to allocation additional storage, there would be no triggering of a shuffle operation).

SINHA discloses generating, by the control path, a notification for indicating a failure of the expansion of the RAID (see column 5, lines 30-45: for an event that occurs in the RAID system a notification is sent to an API of the computing system).  DAMBAL already discloses a file system API that response to a successful expansion event notification (see [0059]-[0060]).  DAMBAL does not disclose sending a capacity expansion failure notification, even though the occurrence of such a failure is disclosed (see [0049]).  The resulting combination would lead one of ordinary skill in the art to modify the dynamic capacity expansion module to also send a failure notification, in addition to the success notification that module is already configured for.  Since this module is within the control path, as discussed above, the control path would then generate the failure notification as claimed.  The use of a failure notification would be just as important, as it would signal to a user that the system is running out of capacity.  Sending this notification in response to a capacity expansion failure would allow the user to be aware of a looming capacity shortage without having to actively search for the occurrence of this even (see column 5, lines 60-67).  This improves the response time of any application running on the host computer (see column, lines 1-5).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter 

4. The method of claim 1, further comprising: in response to receiving an indication that the second group of RAID extents and the logical units are successfully created, triggering the shuffling operation (see DAMBAL [0060]: file system expansion in response to a successful capacity expansion).

5. DAMBAL discloses A device for managing a redundant array of independent disks (RAID), comprising: a processing unit (see [0027]: CPU); a memory coupled to the processing unit and comprising instructions stored thereon (see [0028]: processor-executable instructions stored in memory), the instructions, when executed by the processing unit, causing the device to perform acts comprising: receiving an instruction to expand the RAID (see [0043]: invoking dynamic capacity expansion), the RAID being formed by a first group of storage devices and comprising a first group of RAID extents (see [0037]: RAID span includes two or more drives; see [0056]-[0057]: RAID array comprises storage from physical storage devices, this would be the extents); creating, by a control path in response to receipt of the instruction to expand the RAID (see [0043]: dynamic capacity expansion is invoked with an instruction; [0044]: capacity expansion is performed by a dynamic capacity module that can be part of a storage controller; [0039]: storage controller contains control logic and is considered as within the control path), a second group of RAID extents on a second group of storage devices and logical units on the second group of RAID extents (see [0049]: additional drives can be added to expand the RAID array; see [0057]: the storage on these additional drives would be the extents); and in response to receiving, from the RAID by the control path (see [0059]: RAID information is sent to the dynamic capacity expansion module, therefore the control path is receiving this information), an indication for a failure of the creation of the second group of RAID extents or the logical units (see [0049]: capacity expansion module determines that no capacity expansion is possible), generating a notification, by the control path, for indicating a failure of the expansion of the RAID (see SINHA below) without the control path triggering a shuffling operation, the shuffling operation causing storage extents in the first and second groups of RAID extents to be evenly distributed in the first and second groups of storage devices (see [0060]: a shuffle operation does take place via file system expansion using the file system API, however, this expansion is not triggered until there is a successful allocation of additional capacity to the RAID array, therefore if the system is unable to allocation additional storage, there would be no triggering of a shuffle operation).
DAMBAL fails to disclose generating, by the control path, a notification for indicating a failure of the expansion of the RAID.  DAMBAL does disclose that a capacity expansion failure is possible (see [0049]) and providing a notification when 
SINHA discloses generating a notification, by the control path, for indicating a failure of the expansion of the RAID (see column 5, lines 30-45: for an event that occurs in the RAID system a notification is sent to an API of the computing system).  DAMBAL already discloses a file system API that response to a successful expansion event notification (see [0059]-[0060]).  DAMBAL does not disclose sending a capacity expansion failure notification, even though the occurrence of such a failure is disclosed (see [0049]).  The resulting combination would lead one of ordinary skill in the art to modify the dynamic capacity expansion module to also send a failure notification, in addition to the success notification that module is already configured for.  Since this module is within the control path, as discussed above, the control path would then generate the failure notification as claimed.  The use of a failure notification would be just as important, as it would signal to a user that the system is running out of capacity.  Sending this notification in response to a capacity expansion failure would allow the user to be aware of a looming capacity shortage without having to actively search for the occurrence of this even (see column 5, lines 60-67).  This improves the response time of any application running on the host computer (see column, lines 1-5).
It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by DAMBAL to generate a notification for an event, such as an expansion failure, as disclosed by SINHA.  One of ordinary skill in the art would have been motivated to make such a modification to allow a user to become 

8. The device of claim 5, wherein the acts further comprise: in response to receiving an indication that the second group of RAID extents and the logical units are successfully created, triggering the shuffling operation (see DAMBAL [0060]: file system expansion in response to a successful capacity expansion).

9. DAMBAL discloses A computer program product having a non-transitory computer readable medium which stores a set of instructions to managing a redundant array of independent disks (RAID) (see [0028]: processor-executable instructions stored in memory); the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of: receiving an instruction to expand the RAID (see [0043]: invoking dynamic capacity expansion), the RAID being formed by a first group of storage devices and comprising a first group of RAID extents (see [0037]: RAID span includes two or more drives; see [0056]-[0057]: RAID array comprises storage from physical storage devices, this would be the extents); creating, by a control path in response to receipt of the instruction to expand the RAID (see [0043]: dynamic capacity expansion is invoked with an instruction; [0044]: capacity expansion is performed by a dynamic capacity module that can be part of a storage controller; [0039]: storage controller contains control logic and is considered as within the control path), a second group of RAID extents on a (see [0049]: additional drives can be added to expand the RAID array; see [0057]: the storage on these additional drives would be the extents); and in response to receiving, from the RAID by the control path (see [0059]: RAID information is sent to the dynamic capacity expansion module, therefore the control path is receiving this information), an indication for a failure of the creation of the second group of RAID extents or the logical units (see [0049]: capacity expansion module determines that no capacity expansion is possible), generating, by the control path, a notification for indicating a failure of the expansion of the RAID (see SINHA below) without the control path triggering a shuffling operation, the shuffling operation causing storage extents in the first and second groups of RAID extents to be evenly distributed in the first and second groups of storage devices (see [0060]: a shuffle operation does take place via file system expansion using the file system API, however, this expansion is not triggered until there is a successful allocation of additional capacity to the RAID array, therefore if the system is unable to allocation additional storage, there would be no triggering of a shuffle operation).
DAMBAL fails to disclose generating a notification for indicating a failure of the expansion of the RAID.  DAMBAL does disclose that a capacity expansion failure is possible (see [0049]) and providing a notification when capacity expansion is successful (see [0060]).  Therefore, the expansion module is capable of sending notifications.
SINHA discloses generating a notification for indicating a failure of the expansion of the RAID (see column 5, lines 30-45: for an event that occurs in the RAID system a notification is sent to an API of the computing system).  DAMBAL already (see [0059]-[0060]).  DAMBAL does not disclose sending a capacity expansion failure notification, even though the occurrence of such a failure is disclosed (see [0049]).  The resulting combination would lead one of ordinary skill in the art to modify the dynamic capacity expansion module to also send a failure notification, in addition to the success notification that module is already configured for.  Since this module is within the control path, as discussed above, the control path would then generate the failure notification as claimed.  The use of a failure notification would be just as important, as it would signal to a user that the system is running out of capacity.  Sending this notification in response to a capacity expansion failure would allow the user to be aware of a looming capacity shortage without having to actively search for the occurrence of this even (see column 5, lines 60-67).  This improves the response time of any application running on the host computer (see column, lines 1-5).
It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by DAMBAL to generate a notification for an event, such as an expansion failure, as disclosed by SINHA.  One of ordinary skill in the art would have been motivated to make such a modification to allow a user to become aware of events that occur without having to actively search for an occurrence of such an event, as taught by SINHA.  DAMBAL and SINHA are analogous references as they are both directed to managing RAID storage systems.

(see DAMBAL [0059]-[0060]: upon a successful notification, the shuffle operation takes place, since the system waits for a successful notification there is inherently a delay {the wait time})..

Claims 2-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAMBAL (U.S. Patent Application Publication #2017/0220282) and SINHA (U.S. Patent #7,000,237) as applied to claims 1, 4, 5, and 8-10 above, and further in view of DITTIA (U.S. Patent #10,430,279).

2. The method of claim 1 (see DAMBAL above), further comprising: receiving a rollback instruction; and in response to receiving the rollback instruction, deleting logic units and RAID extents that have been created on the second group of storage devices (see DITTIA below).
DAMBAL fails to disclose receiving a rollback instruction; and in response to receiving the rollback instruction, deleting logic units and RAID extents that have been created on the second group of storage devices.
DITTIA discloses receiving a rollback instruction (see column 11, lines 55-60: RAID group can be rolled back in response to an expansion failure); and in response to receiving the rollback instruction, deleting logic units and RAID extents that have been created on the second group of storage devices (see column 11, lines 55-60: the RAID group being restored to the previous state would involve deleting any drives or extents that were added during expansion, until the changes are removed the RAID would not be in the previous state).  The expansion process disclosed by DITTIA allows for a RAID modification to be undone in the event there is a failure during the expansion process (see column 11, lines 55-60).  This would be beneficial in the system disclosed by DAMBAL as drive failures or communication failures are always a possibility in a storage system.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by DAMBAL to perform a rollback operation as disclosed by DITTIA.  One of ordinary skill in the art would have been motivated to make such a modification to allow a RAID configuration to be restored in the event there is a failure in the system, as taught by DITTIA.  DAMBAL and DITTIA are analogous references as both are directed to managing RAID systems and expansion processes of RAID systems.

3. The method of claim 2, further comprising: in response to receiving a notification that the logic units and the RAID extents that have been created are deleted, sending a notification for indicating completion of the rollback (see SINHA column 5, lines 30-50: notification of events that occur in the RAID system; see DITTIA column 11, lines 55-60: a RAID rollback is an event in the system).

(see DAMBAL above), wherein the acts further comprise: receiving a rollback instruction; and in response to receiving the rollback instruction, deleting logic units and RAID extents that have been created on the second group of storage devices (see DITTIA below).
DAMBAL fails to disclose receiving a rollback instruction; and in response to receiving the rollback instruction, deleting logic units and RAID extents that have been created on the second group of storage devices.
DITTIA discloses receiving a rollback instruction (see column 11, lines 55-60: RAID group can be rolled back in response to an expansion failure); and in response to receiving the rollback instruction, deleting logic units and RAID extents that have been created on the second group of storage devices (see column 11, lines 55-60: the RAID group being restored to the previous state would involve deleting any drives or extents that were added during expansion, until the changes are removed the RAID would not be in the previous state).  The expansion process disclosed by DITTIA allows for a RAID modification to be undone in the event there is a failure during the expansion process (see column 11, lines 55-60).  This would be beneficial in the system disclosed by DAMBAL as drive failures or communication failures are always a possibility in a storage system.
It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by DAMBAL to perform a rollback operation as disclosed by DITTIA.  One of ordinary skill in the art would have been motivated to make such a modification to allow a RAID configuration to be restored in the event there 

7. The device of claim 6, wherein the acts further comprise: in response to receiving a notification that the logic units and the RAID extents that have been created are deleted, sending a notification for indicating completion of the rollback (see SINHA column 5, lines 30-50: notification of events that occur in the RAID system; see DITTIA column 11, lines 55-60: a RAID rollback is an event in the system).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Document ID
Section
Relevance
2016/0210057
[0022]
Discloses that a timeout can occur while waiting for a RAID system to be ready. However, this system discloses having the OS restart the initialization process in order to prevent a timeout from occurring.




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030.  The examiner can normally be reached on Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136